DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.11076278, 1-20 of U.S. Patent No. 10631157, claims 1-8 of U.S. Patent No. 9955329, and claims 1-20 of U.S. Patent No.10285037 in view of Chen et al. (US 20020055360).
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No.11076278, U.S. Patent No. 10631157, U.S. Patent No. 9955329, and U.S. Patent No.10285037, as follows:
Instant application:

1. A wireless communication system comprising: 

a base station; a plurality of communication stations each configured to communicate with the base station, and
 
an instruction terminal device configured to receive an uplink signal from one of the communication stations through the base station,

 wherein at least one of the base station and the plurality of communication stations comprises a number-of-bands switching unit configured to switch, on the basis of a switching request, a number of bands for uplink communication, by dividing a band for uplink communication, and 




the instruction terminal device is configured to generate the switching request.

2. The wireless communication system according to claim 1, wherein the base station comprises a channel selection unit configured to generate narrowband frequency channel specifying information enabling to specify a narrowband frequency channel.

3. The wireless communication system according to claim 2, wherein the base communication station further comprises a control unit configured to determine the narrowband frequency channel to be used for reception, based on the narrowband frequency channel specifying information.

4. The wireless communication system according to claim 2, wherein the communication station further comprises a control unit configured to determine the narrowband frequency channel to be used for transmission, based on the narrowband frequency channel specifying information.

5. The wireless communication system according to claim 4, wherein each of the plurality of communication stations is configured to receive the uplink signal from another communication station.

6. The wireless communication system according to claim 1, wherein the switching request is used for switching a ratio of numbers of bands for downlink communication and uplink communication.

7. An instruction terminal device that receives an uplink signal from each of plurality of communication stations through a base station, wherein at least one of the base station and the plurality of communication stations includes a number-of-bands switching unit that switches, on the basis of a switching request, a number of bands for uplink communication by dividing a band for uplink communication, and the instruction terminal device generates the switching request.

8. The instruction terminal device according to claim 7, wherein the base station comprises a channel selection unit configured to generate narrowband frequency channel specifying information enabling to specify a narrowband frequency channel.

9. The instruction terminal device according to claim 8, wherein the base station further comprises a control unit configured to determine the narrowband frequency channel to be used for reception, based on the narrowband frequency channel specifying information.

10. The instruction terminal device according to claim 8, wherein the communication station further comprises a control unit configured to determine the narrowband frequency channel to be used for transmission, based on the narrowband frequency channel specifying information.

11. The instruction terminal device according to claim 10 wherein each of the plurality of communication stations is configured to receive the uplink signal from another communication station.

12. The instruction terminal device according to claim 7, wherein the switching request is used for switching a ratio of numbers of bands for downlink communication and uplink communication.

Patent No. 11076278:

1. A wireless communication system comprising: 

a base station; and a plurality of direct wave communication stations that communicate with the base station, 

[0050] of Chen (U.S. 20020055360).


wherein at least one of the base station and the plurality of direct wave communication stations includes a number-of-bands switching unit that switches, on the basis of a communication state, a number of bands for direct wave communication, by dividing a band for direct wave communication, and 

one of the plurality of direct wave communication stations receives a narrowband carrier in the divided band.

[0050] of Chen (U.S. 20020055360).


2. The wireless communication system according to Claim 1, wherein the band for direct wave communication is a band for uplink communication, and the number of bands switching unit switches a ratio of a number of bands for downlink communication to the number of bands for direct wave communication to a state of 1:1 and a state of 1:N (where N is a positive integer equal to or larger than 2).

3. The wireless communication system according to Claim 1, wherein the base station transmits a control signal for making an instruction for setting the number of bands for direct wave communication to a specific direct wave communication station of the plurality of direct wave communication stations.

4. The wireless communication system according to Claim 3, wherein the specific direct wave communication station sets the narrowband carrier for transmission for a transmitter on the basis of the control signal.

5. The wireless communication system according to Claim 3, wherein the base station sets the divided band for reception for a receiver on the basis of the control signal.

6. The wireless communication system according to Claim 1, wherein the narrowband carrier is subjected to ASK modulation.

7. The wireless communication system according to Claim 1, wherein the narrowband carrier is intermittent.

8. The wireless communication system according to Claim 1, wherein the number-of bands switching unit monitors the communication state and, with reference to the communication state, sets at least one of a carrier frequency, a bandwidth, a modulation processing, a demodulation processing, an encoding processing, a decoding processing, and a transmission power.

9. A base station of a wireless communication system comprising: the base station; and a plurality of direct wave communication stations that communicate with the base station, wherein the base station includes a number-of-bands switching unit that switches, on the basis of a communication state, a number of bands for direct wave communication, by dividing a band for direct wave communication, and the base station receives a narrowband carrier in the divided band.

10. The base station according to Claim 9, wherein the band for direct wave communication is a band for uplink communication, and the number-of-bands switching unit switches a ratio of a number of bands for downlink communication and the number of bands for direct wave communication to a state of 1:1 and a state of 1:N (where N is a positive integer equal to or larger than 2).

11. The base station according to Claim 9, wherein the base station transmits a control signal for making an instruction for setting the numbers of bands for direct wave communication to a specific direct wave communication station of the plurality of direct wave communication stations.

12. The base station according to Claim 11,wherein the base station sets the narrowband carrier for reception for a receiver on the basis of the control signal.

13. The base station according to Claim 9, wherein the narrowband carrier is intermittent.

14. The base station according to Claim 9, wherein the number-of-bands switching unit monitors the communication state and, with reference to the communication state, sets at least one of a carrier frequency, a bandwidth, a modulation processing, a demodulation processing, an encoding processing, a decoding processing, and a transmission power.

15. A direct wave communication station of a wireless communication system comprising: a base station; and a plurality of direct wave communication stations that communicate with the base station, wherein at least one of the the direct wave communication stations includes a number-of-bands switching unit that switches, on the basis of a communication state, a number of bands for direct wave communication, by dividing a band for direct wave communication, and one of the plurality of direct wave communication stations receives a narrowband carrier in the divided band.

16. The direct wave communication station according to Claim 15, wherein the band for direct wave communication is a band for uplink communication, and the number-of-bands switching unit switches a ratio of a number of bands for downlink communication to the number of bands for direct wave communication to a state of 1:1 and a state of 1:N (where N is a positive integer equal to or larger than 2).

17. The direct wave communication station according to Claim 15, wherein the base station transmits a control signal for making an instruction for setting the number of bands for direct wave communication to a specific direct wave communication station of the plurality of direct wave communication stations.

18. The direct wave communication station according to Claim 17, wherein the direct wave communication station sets the narrowband carrier for transmission for a transmitter on the basis of the control signal.

19. The direct wave communication station according to Claim 15, wherein the narrowband carrier is subjected to ASK modulation.

20. The direct wave communication station according to Claim 15, wherein the number-of-bands switching unit monitors the communication state and, with reference to the communication state, sets at least one of a carrier frequency, a bandwidth, a modulation processing, a demodulation processing, an encoding processing, a decoding processing, and a transmission power.

Patent No. 10631157:

1. A mobile communication system comprising 

a base station and a plurality of mobile stations that communicate with the base station, wherein at least one of the base station and the plurality of mobile stations includes a number-of-bands switching unit that switches, on the basis of a communication state, a ratio of numbers of bands for downlink communication and uplink communication, by dividing a band of an uplink, and the base station receives a narrowband carrier acquired in the divided band. 

2. The mobile communication system according to claim 1, wherein the number of bands switching unit switches the ratio of numbers of bands for downlink communication and uplink communication to a state of 1:1 and a state of 1:N (where N is a positive integer equal to or larger than 2). 

3. The mobile communication system according to claim 1, wherein the base station transmits a control signal for making an instruction for setting the ratio of numbers of bands for downlink communication and uplink communication to a specific mobile station of the plurality of mobile stations. 

4. The mobile communication system according to claim 3, wherein the specific mobile station sets the narrowband carrier for transmission for a transmitter on the basis of the control signal. 

5. The mobile communication system according to claim 3, wherein the base station sets the divided band for reception for a receiver on the basis of the control signal. 

6. The mobile communication system according to claim 1, wherein the narrowband carrier is subjected to ASK modulation. 

7. The mobile communication system according to claim 1, wherein the narrowband carrier is intermittent. 

8. The mobile communication system according to claim 1, wherein the number-of bands switching unit monitors the communication state and, with reference to the communication state, sets at least one of a carrier frequency, a bandwidth, a modulation processing, a demodulation processing, an encoding processing, a decoding processing, and a transmission power. 

9. A base station of a mobile communication system comprising the base station and a plurality of mobile stations that communicate with the base station, wherein the base station includes a number-of-bands switching unit that switches, on the basis of a communication state, a ratio of numbers of bands for downlink communication and uplink communication, by dividing a band of an uplink, and the base station receives a narrowband carrier acquired in the divided band. 

10. The base station according to claim 9, wherein the number-of- bands switching unit switches the ratio of numbers of bands for downlink communication and uplink communication to a state of 1:1 and a state of 1:N (where N is a positive integer equal to or larger than 2). 

11. The base station according to claim 9, wherein the base station transmits a control signal for making an instruction for setting the ratio of numbers of bands for downlink communication and uplink communication to a specific mobile station of the plurality of mobile stations. 

12. The base station according to claim 11, wherein the base station sets the narrowband carrier for reception for a receiver on the basis of the control signal. 

13. The base station according to claim 9, wherein the narrowband carrier is intermittent. 

14. The base station according to claim 9, wherein the number-of- bands switching unit monitors the communication state and, with reference to the communication state, sets at least one of a carrier frequency, a bandwidth, a modulation processing, a demodulation processing, an encoding processing, a decoding processing, and a transmission power. 

15. A mobile station of a mobile communication system comprising a base station and a plurality of mobile stations that communicate with the base station, wherein the mobile station includes a number-of- bands switching unit that switches, on the basis of a communication state, a ratio of numbers of bands for downlink communication and uplink communication, by dividing a band of an uplink, and the base station receives a narrowband carrier acquired in the divided band. 

16. The mobile station according to claim 15, wherein the number-of-bands switching unit switches the ratio of numbers of bands for downlink communication and uplink communication to a state of 1:1 and a state of 1:N (where N is a positive integer equal to or larger than 2). 

17. The mobile station according to claim 15, wherein the base station transmits a control signal for making an instruction for setting the ratio of numbers of bands for downlink communication and uplink communication to the mobile station. 

18. The mobile station according to claim 17, wherein the mobile station sets the narrowband carrier for transmission for a transmitter on the basis of the control signal. 

19. The mobile station according to claim 15, wherein the narrowband carrier is subjected to ASK modulation. 

20. The mobile station according to claim 15, wherein the number-of- bands switching unit monitors the communication state and, with reference to the communication state, sets at least one of a carrier frequency, a bandwidth, a modulation processing, a demodulation processing, an encoding processing, a decoding processing, and a transmission power.

Patent No.9955329.

1. A mobile communication system comprising a base station and a plurality of mobile stations that communicate with the base station, wherein at least one of the base station or the plurality of mobile stations includes a number-of-channels switching unit that monitors a communication state and creates determination information for determining a necessity of switching a number of channels, and that switches, when it is necessary to change the number of channels on the basis of the determination information, a ratio of numbers of channels for downlink communication and uplink communication, by dividing a bandwidth of a channel. 

2. The mobile communication system according to claim 1, wherein the number-of-channels switching unit switches the ratio of numbers of channels to a state of 1:1 and a state of 1:N (where N is a positive integer equal to or larger than 2). 

3. The mobile communication system according to claim 1, wherein the base station transmits a control signal for making an instruction for setting the ratio of numbers of channels for downlink communication and uplink communication to a specific mobile station of the plurality of mobile stations. 

4. The mobile communication system according to claim 3, wherein the specific mobile station sets a transmission narrowband frequency channel for transmission for a transmitter on the basis of the control signal. 

5. The mobile communication system according to claim 3, wherein the base station sets a reception narrowband frequency channel for reception for a receiver on the basis of the control signal. 

6. The mobile communication system according to claim 4, wherein the transmission narrowband frequency channel is subjected to ASK modulation. 

7. The mobile communication system according to claim 3, wherein the determination information is generated by an instruction terminal device. 

8. The mobile communication system according to claim 5, wherein the transmission narrowband frequency channel is subjected to ASK modulation.

Patent No.10285037:

1. A mobile communication system comprising a base station and a plurality of mobile stations that communicate with the base station, wherein at least one of the base station and the plurality of mobile stations includes a number-of-channels switching unit that switches, on the basis of a communication state, a ratio of numbers of channels for downlink communication and uplink communication, by dividing a bandwidth of a channel. 

 2. The mobile communication system according to claim 1, wherein the number-of-channels switching unit switches the ratio of numbers of channels to a state of 1:1 and a state of 1:N (where N is a positive integer equal to or larger than 2). 

3. The mobile communication system according to claim 1, wherein the base station transmits a control signal for making an instruction for setting the ratio of numbers of channels for downlink communication and uplink communication to a specific mobile station of the plurality of mobile stations. 

 4. The mobile communication system according to claim 3, wherein the specific mobile station sets a transmission narrowband frequency channel for transmission for a transmitter on the basis of the control signal. 

5. The mobile communication system according to claim 3, wherein the base station sets a reception narrowband frequency channel for reception for a receiver on the basis of the control signal. 

6. The mobile communication system according to claim 4, wherein the transmission narrowband frequency channel is subjected to ASK modulation. 

7. The mobile communication system according to claim 5, wherein the reception narrowband frequency channel is subjected to ASK modulation. 

 8. The mobile communication system according to claim 1, wherein the number-of-channels switching unit monitors the communication state and, with reference to the communication state, sets at least one of a frequency channel, a bandwidth, a modulation processing, a demodulation processing, an encoding processing, a decoding processing, and a transmission power. 

 9. A base station of a mobile communication system comprising the base station and a plurality of mobile stations that communicate with the base station, wherein the base station includes a number-of-channels switching unit that switches, on the basis of a communication state, a ratio of numbers of channels for downlink communication and uplink communication, by dividing a bandwidth of a channel. 

10. The base station according to claim 9, wherein the number-of-channels switching unit switches the ratio of numbers of channels to a state of 1:1 and a state of 1:N (where N is a positive integer equal to or larger than 2). 

11. The base station according to claim 9, wherein the base station transmits a control signal for making an instruction for setting the ratio of numbers of channels for downlink communication and uplink communication to a specific mobile station of the plurality of mobile stations. 

12. The base station according to claim 11, wherein the base station sets a reception narrowband frequency channel for reception for a receiver on the basis of the control signal. 

13. The base station according to claim 12, wherein the reception narrowband frequency channel is subjected to ASK modulation. 

14. The base station according to claim 9, wherein the number-of-channels switching unit monitors the communication state and, with reference to the communication state, sets at least one of a frequency channel, a bandwidth, a modulation processing, a demodulation processing, an encoding processing, a decoding processing, and a transmission power. 

15. A mobile station of a mobile communication system comprising a base station and a plurality of mobile stations that communicate with the base station, wherein the mobile station includes a number-of-channels switching unit that switches, on the basis of a communication state, a ratio of numbers of channels for downlink communication and uplink communication, by dividing a bandwidth of a channel. 

 16. The mobile station according to claim 15, wherein the number-of-channels switching unit switches the ratio of numbers of channels to a state of 1:1 and a state of 1:N (where N is a positive integer equal to or larger than 2). 

17. The mobile station according to claim 15, wherein the base station transmits a control signal for making an instruction for setting the ratio of numbers of channels for downlink communication and uplink communication to the mobile station. 

18. The mobile station according to claim 17, wherein the mobile station sets a transmission narrowband frequency channel for transmission for a transmitter on the basis of the control signal. 

19. The mobile station according to claim 18, wherein the transmission narrowband frequency channel is subjected to ASK modulation. 

20. The mobile station according to claim 15, wherein the number-of-channels switching unit monitors the communication state and, with reference to the communication state, sets at least one of a frequency channel, a bandwidth, a modulation processing, a demodulation processing, an encoding processing, a decoding processing, and a transmission power.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641